This is an action in assumpsit on an account annexed which reads thus:
Frank FL. Haskell, for plaintiff. Arthur Chapman, for defendant.
“For loss of use of mill by reason of drawing down head of water in my mill and keeping same drawn down from June 17, 1921, to September 6, 1921, inclusive, 82 days at $7.50 per day as per agreement, $615.00.”
The jury returned a verdict for the plaintiff and the defendant presents a motion for a new trial based upon the customary grounds. There was conflict of testimony as to what the oral contract between the parties really provided, and arguments are presented as to the reasonableness of the claims made upon the one side and the other. The disputed issues are solely those of facts and we are not persuaded that the jury committed such manifest error as to warrant us in setting aside their verdict. Motion overruled.